Citation Nr: 9908106	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-18 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
pulmonary tuberculosis (PTB).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1946 to July 1947.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 1996, the RO denied the veteran's claim of entitlement 
to a compensable disability evaluation for his service-
connected PTB.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court")" for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has claimed entitlement to a compensable 
evaluation for his service-connected PTB.  Review of the 
claims file demonstrates that the last time the veteran's PTB 
was examined by VA for compensation purposes was in June 
1995.  As it is now more than three and one half years since 
the last VA examination, the Board finds that a new 
examination is required in order to accurately determine the 
veteran's present level of disability.  Such examination is 
required not only to determine if the veteran's PTB is 
active, but also to determine if his PTB results in continued 
disability such as emphysema, dyspnea on exertion, impairment 
of health or other disability.  



The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate VA examinations.  Littke v. 
Derwinski, l Vet.App. 90 (l990).  This duty includes an 
examination by a specialist when needed.  Hyder v. Derwinski, 
l Vet.App. 221 (l99l).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical health care 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for PTB 
since February 1996.  After obtaining any 
necessary authorization, the RO should 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The veteran should be scheduled for a 
VA examination by a specialist in 
respiratory disorders in order to 
determine the nature and extent of 
severity of his pulmonary tuberculosis.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
Any further indicated special studies 
should be conducted.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings.  



The examiner must determine if the 
veteran's PTB is currently active and 
must evaluate the degree of advancement 
of disability.  If PTB is found to be 
inactive, the examiner should also 
express an opinion as to whether the PTB 
produced moderately advanced lesions and 
continued disability such as emphysema, 
dyspnea on exertion, impairment of 
health, etc.  Any opinions expressed as 
to the severity of PTB must be 
accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a compensable evaluation for PTB.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 5 -


